



Exhibit 10(n)


CONSENT AND THIRD AMENDMENT TO
CREDIT AND SECURITY AGREEMENT


This CONSENT AND THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this "Third
Amendment") is entered into as of January 29, 2016, among MFRI, INC., a Delaware
corporation (the "Company"), MIDWESCO FILTER RESOURCES, INC., a Delaware
corporation ("Midwesco"), PERMA-PIPE, INC., a Delaware corporation
("Perma-Pipe"), TC NILES CORPORATION, a Delaware corporation ("TC Niles"), TDC
FILTER MANUFACTURING, INC., a Delaware corporation ("TDC"), MM NILES
CORPORATION, a Delaware corporation ("MM Niles"), and PERMA-PIPE CANADA, INC., a
Delaware corporation ("Perma-Pipe Canada") (each of the Company, Midwesco,
Perma-Pipe, TC Niles, TDC, MM Niles, and Perma-Pipe Canada may be referred to
herein individually, as a "Borrower" and collectively, as "Borrowers"), and BMO
HARRIS BANK N.A., as lender ("Lender").


WHEREAS, Lender and Borrowers entered into a certain Credit and Security
Agreement dated September 24, 2014 (as amended by that certain Consent and First
Amendment to Credit and Security Agreement, dated as of February 5, 2015 and
that certain Limited Waiver and Second Amendment to Credit and Security
Agreement dated as of April 30, 2015, and as hereby and further amended,
restated, supplemented, and/or modified from time to time, the "Credit
Agreement"); and


WHEREAS, Lender and Borrowers desire to amend certain provisions of the Credit
Agreement pursuant to the terms hereof.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained, and any extension of credit heretofore, now or
hereafter made Lender to Borrower, the parties hereto agree as follows:
1.
Definitions. All capitalized terms used herein without definition shall have the
meanings contained in the Credit Agreement.

2.
Amendments to Credit Agreement.

(A)Amended Definitions. The definitions of "Consolidated", "Consolidated Capital
Expenditures", "Consolidated EBITDA", "Consolidated Fixed Charge Coverage
Ratio", "Consolidated Fixed Charges", "Consolidated Interest Charges" and
"Consolidated Net Income" set forth in Section 1.01 of the Credit Agreement are
hereby amended in their entirety and restated as follows:


"Consolidated" means the consolidation, in accordance with GAAP, of the
financial condition or operating results of such Person and its Domestic
Subsidiaries.


"Consolidated Capital Expenditures" means, with respect to the Company and its
Domestic Subsidiaries on a Consolidated basis, for any period the sum of
(without duplication) all expenditures (whether paid in cash or accrued as
liabilities) by the Company or any Domestic Subsidiary during such period for
items that would be classified as "property, plant or equipment" (or comparable
items on the Consolidated balance sheet of the Company and its Domestic
Subsidiaries), including without limitation all transactional costs incurred in
connection with such expenditures provided the same have been capitalized;
provided, that Consolidated Capital Expenditures shall exclude any capital
expenditures (a) financed with Indebtedness permitted hereunder other than
Loans, or (b) made with Net Cash Proceeds from any Disposition described in
clauses (b), (d) and (h) of Section 8.05.







--------------------------------------------------------------------------------






"Consolidated EBITDA" means, for any period, Consolidated Net Income for such
period; plus, to the extent deducted in determining such Consolidated Net
Income, without duplication, (a) Consolidated Interest Charges (net of interest
income for such period of the Company and its Domestic Subsidiaries) for such
period, plus (b) federal, state, local and foreign income tax expense for such
period, net of income tax credits, plus (c) depreciation and amortization for
such period, plus (d) non-cash expenses or losses and other non-cash charges
incurred and LIFO reserves established during such period (excluding any
non-cash charges representing an accrual of, or reserve for, cash charges to be
paid within the next twelve months); plus (e) expenses of up to $125,000.00
incurred in connection with the Transaction; minus non-cash income, gains or
profits or LIFO reserves terminated during such period, in each case as
determined for the Company and its Domestic Subsidiaries on a Consolidated
basis.


"Consolidated Fixed Charge Coverage Ratio" means the ratio, determined on a
Consolidated basis for the Company and its Domestic Subsidiaries for the most
recent Measurement Period, of (a) Consolidated EBITDA minus Consolidated Capital
Expenditures to (b) Consolidated Fixed Charges.


"Consolidated Fixed Charges" means, for any period, for the Company and its
Domestic Subsidiaries on a Consolidated basis, the sum of, without duplication,
(a) Consolidated Interest Charges paid or required to be paid in cash during
such period, (b) all principal repayments made or required to be made of
Indebtedness during such period, but excluding any such payments to the extent
constituting a refinancing of such Indebtedness through the incurrence of
additional Indebtedness otherwise expressly permitted under Section 8.02 and
repayments of Revolving Loans, (c) all Restricted Payments made in cash during
such period and (d) the aggregate amount of Federal, state, local and foreign
income taxes paid in cash, in each case, of or by the Company and its Domestic
Subsidiaries for the most recently completed Measurement Period, and (e) cash
contributions made to any Pension Plan (to the extent not deducted in the
calculation of the Consolidated Net Income) during such period, other than
contributions of up to $500,000 made within 180 days following the Closing Date
in connection with the Company’s proposed pension plan conversion.


"Consolidated Interest Charges" means, with respect to the Company and its
Domestic Subsidiaries for any period ending on the date of computation thereof,
the gross interest expense of the Company and its Domestic Subsidiaries,
including without limitation (a) the current amortized portion of all fees
(including fees payable in respect of any Swap Contract in the nature of an
interest rate hedge and all fees payable in respect of any Letter of Credit)
payable in connection with the incurrence of Indebtedness to the extent included
in gross interest expense and (b) the portion of any payments made in connection
with Capital Leases allocable to interest expense, all determined on a
Consolidated basis; provided, however, that Consolidated Interest Charges shall
include the amount of payments in respect of Synthetic Lease Obligations that
are in the nature of interest.


"Consolidated Net Income" means, for any period, for the Company and its
Domestic Subsidiaries on a Consolidated basis, the net income after taxation of
the Company and its Domestic Subsidiaries for that period excluding (a) net
losses or gains realized in connection with (i) any sale, lease, conveyance or
other disposition of any asset (other than in the Ordinary Course of Business),
or (ii) repayment, repurchase or redemption of Indebtedness, and (b)
extraordinary or nonrecurring gain or income (or expense), including, any
compensation charge incurred in connection with the Transactions; provided that
there shall be excluded from Consolidated Net Income, without duplication, (x)
the net income or loss of any Person that is not a Subsidiary or that is
accounted for by the equity method of accounting to the extent of the amount of
dividends or distributions are not





--------------------------------------------------------------------------------






actually paid to the Company or a Domestic Subsidiary in cash, (y) net income or
loss of any Person in which any other Person (other than the Company or a
Domestic Subsidiary) has an ownership interest, except (A) to the extent of the
ratable ownership interest in such Domestic Subsidiary so long as the Borrowers
own a controlling portion of the voting Equity Interests of such Domestic
Subsidiary and otherwise have the power to direct the management and
distributions of such Subsidiary and (B) to the extent of the amount of
dividends or other distributions actually paid in cash to the Company or a
Domestic Subsidiary by such Person during such period and (z) the net income of
any Person to the extent the distribution of such net income is then prohibited
by any Restrictive Agreement.


(B)New Definitions. The definitions of "Aegion Indebtedness", "BPPC", Share
Purchase Agreement" and "Third Amendment" are hereby inserted in Section 1.01 of
the Credit Agreement in appropriate alphabetical order as follows:


"Aegion Indebtedness" has the meaning set forth in the Share Purchase Agreement.


"BPPC" means Bayou Perma-Pipe Canada, Ltd., a Canadian Corporation.


"Share Purchase Agreement" means that certain Share Purchase Agreement dated as
of December 31, 2015 by and between Perma-Pipe Canada, MFRI and United Pipeline
Systems Limited, as the same may be amended, restated, supplemented or otherwise
modified from time to time, with the prior written consent of the Lender.


"Third Amendment" means that certain Consent and Third Amendment to Credit and
Security Agreement dated as of January 29, 2016 by and among Borrowers and
Lender.


(C)Exhibit C (Compliance Certificate). Exhibit C attached to the Credit
Agreement is hereby deleted and Exhibit C attached to this Third Amendment is
inserted
in its stead.


(D)Investments. Section 8.03(g) is hereby deleted and the following is inserted
in its stead:


"(g) so long as no Default has occurred and is continuing or would result from
such Investment, other Investments (including Investments by the Loan Parties in
Subsidiaries that are not Loan Parties) (i) with respect to Investments
consisting of intercompany loans and advances, each such loan and advance made
by a Loan Party to any other Subsidiary that is not a Loan Party, not exceeding
$2,500,000 at any one time during any fiscal year provided that Borrower Agent
has provided written notice to Lender of such Investment prior to concurrently
therewith and provided further that if such Investment is not repaid in full
within five (5) Business Days after the date made there shall be an immediate
Event of Default, (ii) Investments other than those under (i) not exceeding
$2,500,000 in the aggregate at any one time during any fiscal year ($3,000,000
in respect to the fiscal year ending December 31, 2016, inclusive of the TDC
Investment in BPPC), and (iii) in excess of $2,500,000 if (A) the Consolidated
Fixed Charge Coverage Ratio (calculated on a pro forma basis giving effect to
such Investment and any Indebtedness incurred in connection therewith) as of the
most recently ended Measurement Period shall be at least 1.20 to 1.00, and (B)
pro forma Availability shall exceed $5,000,000 for each day during the 30 day
period prior to such Investment and immediately after making such Investment and
(C) at least ten (10) Business Days prior to each such Investment under this
clause (ii), the Borrower Agent has delivered a certificate to the Lender
demonstrating compliance with each of (A) and (B) above."





--------------------------------------------------------------------------------






3.Limited Consents. In reliance upon the representations and warranties of the
Borrowers set forth in this Third Amendment, notwithstanding anything to the
contrary in the Credit Agreement:


(a)TDC Sale. Lender hereby consents to the sale by TDC of the "Purchased Assets"
(as defined in the APA defined below), so long as (x) the proceeds from such
sale shall be paid into the Concentration Account, (y) such proceeds at closing
shall be not less than $11,000,000, without regard to any post-closing
adjustments in accordance with the terms of the APA (as defined below), and (z)
such sale is consummated substantially pursuant to the terms and conditions of
that certain Asset Purchase Agreement dated on or around the date hereof ("APA")
by and among the Company, TDC and BHA Altair, LLC, a Delaware limited liability
company, a true and correct copy of which, together with all material exhibits
and schedules, has been delivered to Lender.


(b)BPPC Purchase. (i) Lender hereby consents to the Investment by TDC in a
Foreign Subsidiary of up to $3,000,000 so long as (w) the purchase and sale of
all or substantially all of TDC’s assets and business referred to above shall
have been consummated in accordance with 3(a) above, (x) after giving effect to
any such Investment, no Default or Event of Default exists, (y) the proceeds of
such Investment are used to finance, in part, the purchase price of the 51%
interest of BPPC not owned by Perma-Pipe Canada and (z) such Investment is in
the form of a promissory note, the terms and conditions of which are reasonably
acceptable to Lender, which terms and conditions shall provide, inter alia, that
the loans and advances evidenced by such promissory note shall be repaid in full
upon BPPC obtaining its own working capital financing. Borrowers agree to cause
BPPC to use commercially reasonable efforts to obtain such financing as promptly
as practical. Borrowers covenant that the proceeds of any such financing shall
first be used to repay to the TDC Investment prior to the repayment of any other
intercompany Indebtedness or Investments.
(ii)Lender consents to the acquisition of the 51% interest in BPPC so long as
(x) after giving effect to such purchase, no Default or Event of Default exists,
and (y) such purchase is consummated substantially pursuant to the terms and
conditions of that Share Purchase Agreement, a true and correct copy of which,
together with all material exhibits and schedules, has been delivered to Lender.
(iii)Lender consents to the formation of Perma-Pipe Canada Holdings Ltd., a
Canadian corporation, and the transfer of the Equity Interests of BPPC to
Perma-Pipe Canada Holdings Ltd., so long as after giving effect to any such
transfer no Default or Event of Default exists. Lender consents to any
subsequent mergers with or into BPPC subsequently to be named Perma-Pipe Canada
Ltd. in connection with any postacquisition BPPC restructuring.
(iv)Lender consents to MFRI issuing a Guarantee with respect to the Aegion
Indebtedness so long as such Guarantee is expressly subordinated in right of
payment in full of the Obligations and which Guarantee is in form and on terms
approved in writing by the Lender.


(c)Non-US Air Filtration Sale. Lender hereby consents to the sale by the Company
and its wholly-owned subsidiaries MFRI Holdings (B.V.I.) Ltd and Midwesco Filter
Resources Denmark A/S of one hundred percent (100%) of the Equity Interests of
Nordic Air Filtration A/S and Nordic Air Filtration Middle East Limited FZC,
which are wholly-owned subsidiaries of the Company and comprise the Company’s
non-US based air filtration business, to Hengst Holding GmbH ("Hengst") for a
purchase price of approximately $11,000,000, without regard to any post-closing
adjustments in accordance with the terms of the Non-US Air Filtration Sale Share
Purchase Agreement (as defined below). Such sale shall be consummated pursuant
to a certain Share Purchase Agreement, dated on or around the date hereof, by
and among the Company, MFRI Holdings (B.V.I.) Ltd, Midwesco Filter Resources
Denmark A/S, and Hengst (the "Non-US Air Filtration Sale Share Purchase
Agreement"), a true and correct copy of which, together with all material
exhibits and schedules, has been delivered to Lender.





--------------------------------------------------------------------------------








4.Reserve. Borrower Agent has informed Lender that Borrower Agent has entered
into a letter of intent to sell its Midwesco Filter Resources - Winchester
business unit (the "Winchester Business Unit") for approximately $2,000,000 (the
"Winchester Sale"). As of January 26, 2016, the Eligible Inventory and Eligible
Accounts of the Winchester Business Unit contributed approximately $7,200,000 of
borrowing capacity under the Borrowing Base. In order to anticipate the proposed
sale of the Winchester Business Unit, Borrowers acknowledge that upon the date
on which the sale of the Purchased Assets referred to in 3(a) above is
consummated, Lender shall implement an Availability Reserve in an amount
sufficient to reduce the borrowing capacity under the Borrowing Base based on
Eligible Accounts and Eligible Inventory of the Winchester Business Unit to
$2,000,000. Upon the consummation of the Winchester Sale, such Availability
Reserve shall be reduced to $0.


5.Condition Precedent. This Third Amendment shall become effective upon Lender
(or its counsel) receiving from the Borrowers an executed counterpart of this
Third Amendment on behalf of such party in form and substance acceptable to it.


6.
Confirmation of Obligations; Release.

(A)The Borrowers hereby confirm that the Borrowers are indebted to Lender for
the Loan Obligations, Letter of Credit Obligations and other Obligations as set
forth in the Credit Agreement and the other Loan Documents. Each Borrower
further acknowledges and agrees that as of the date hereof, it has no claim,
defense or set-off right against Lender of any nature whatsoever, whether
sounding in tort, contract or otherwise, and has no claim, defense or set-off of
any nature whatsoever to the enforcement by Lender of the full amount of the
Loans and other Obligations of the Loan Parties under the Credit Agreement and
the other Loan Documents.
(B)Notwithstanding the foregoing, to the extent that any claim, cause of action,
defense or set-off against Lender or its enforcement of the Credit Agreement,
the Revolving Loan Note, or any other Loan Document, of any nature whatsoever,
known or unknown, fixed or contingent, does nonetheless exist or may exist on
the date hereof, in consideration of Lender’s entering into this Third
Amendment, each Borrower irrevocably and unconditionally waives and releases
fully each and every such claim, cause of action, defense and set-off which
exists or may exist on the date hereof.


7.Governing Law. This Third Amendment shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without regard to the
principles thereof relating to conflict of laws.


8.Execution in Counterparts. This Third Amendment may be executed in any number
of separate counterparts, each of which shall, collectively and separately,
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Third Amendment by telecopy or electronically (such as PDF) shall
be effective as delivery of a manually executed counterpart of this Third
Amendment.


9.Continuing Effect. Except as otherwise specifically set out herein, the
provisions of the Credit Agreement shall remain in full force and effect.


(Signature Pages Follow)





--------------------------------------------------------------------------------






(Signature Page to Third Amendment to Credit and Security Agreement)


IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first above written.


BORROWERS:
 
 
MFRI, INC., MIDWESCO FILTER RESOURCES, INC., PERMA-PIPE, INC., TC NILES
CORPORATION, TDC FILTER MANUFACTURING, INC., MM NILES CORPORATION and PERMA-PIPE
CANADA, INC.
 
 
 
By:    /s/ Karl J. Schmidt
 
Name:    Karl J. Schmidt
 
Title:    Vice President and Chief Financial Officer



LENDER:
 
 
BMO HARRIS BANK, N.A.
 
 
 
By:    /s/ Terrence McKenna, Jr.
 
Name:    Terrence McKenna, Jr.
 
Title:    Vice President






--------------------------------------------------------------------------------






FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: __________, _____


To:    BMO Harris Bank, N.A.


Ladies and Gentlemen:


Reference is made to that certain Credit and Security Agreement, dated as of
September 24, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Agreement"; the terms defined
therein being used herein as therein defined), MFRI, INC., a Delaware
corporation (the "Company" or "Borrower Agent"), MIDWESCO FILTER RESOURCES,
INC., a Delaware corporation ("Midwesco"), PERMAPIPE, INC., a Delaware
corporation ("Perma-Pipe"), TC NILES CORPORATION, a Delaware corporation ("TC
Niles"), TDC FILTER MANUFACTURING, INC., a Delaware corporation ("TDC"), MM
NILES CORPORATION, a Delaware corporation ("MM Niles"), and PERMAPIPE CANADA,
INC., a Delaware corporation ("Perma-Pipe Canada"; each of the Borrower Agent,
Midwesco, Perma-Pipe, TC Niles, TDC, MM Niles, and Perma-Pipe Canada may be
referred to herein individually, as a "Borrower" and collectively, as the
"Borrowers"), and BMO HARRIS BANK N.A., as Lender.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [Chief Financial Officer] [Treasurer] [Controller] of the Borrower
Agent, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Lender on the behalf of the Borrowers, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.Attached hereto as Schedule 1 are the year-end audited Consolidated financial
statements and consolidating financial statements required by Section 7.01(a) of
the Agreement for the fiscal year of Company and its Subsidiaries ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section and, with respect to the Consolidated
financial statements, such financial statements are fairly stated in all
material respects when considered in relation to the Consolidated financial
statements.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 7.01(b) of the Agreement for the month ended as of the above date.
Such financial statements fairly present the financial condition, results of
operations, shareholders equity and cash flows of Borrower Agent and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end adjustments and the absence of footnotes.
2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Loan
Parties during the accounting period covered by the attached financial
statements.
3.A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Loan Parties performed and observed all
their respective Obligations under the Loan Documents, and







--------------------------------------------------------------------------------






[select one:]


[to the best knowledge of the undersigned during such fiscal period, each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]


4.The representations and warranties of the Loan Parties contained in Article VI
of the Agreement, and any representations and warranties of the Loan Parties
that are contained in any document furnished at any time under or in connection
with the Loan Documents, are true and correct on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 7.01 of the Agreement, including
the statements in connection with which this Certificate is delivered.


5.The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.


[Signature Page Follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________, _____.


 
MFRI, Inc.,
 
as Borrower Agent
 
 
 
By:    
 
Name:    
 
Title:    






--------------------------------------------------------------------------------






SCHEDULE 2
to the Compliance Certificate
($ in 000’s)


For the trailing twelve (12) month period ended ___________________ ("Statement
Date")


I.
Section 8.12(a) – Consolidated Fixed Charge Coverage Ratio.

A.Consolidated EBITDA with respect to the Company and its Domestic Subsidiaries
on a Consolidated basis for the trailing twelve (12) month period ending on the
above Statement Date ("Subject Period"):


1. Consolidated Net Income for Subject Period:
 
$                
 
 
 
2. Consolidated Interest Charges for Subject Period (net of interest income for
such period of the Company and its Domestic Subsidiaries):
 
$                
 
 
 
3. Federal, state, local and foreign income taxes for Subject Period (net of
income tax credits):


 
$                
 
 
 
4. Depreciation expenses for Subject Period:
 
$                
 
 
 
5. Amortization expenses for Subject Period:
 
$                
 
 
 
6. Non-cash expenses or losses and other non-cash charges incurred and LIFO
reserves established during such period (excluding any non-cash charges
representing an accrual of, or reserve for cash charges to be paid within the
next twelve months):
 
$                
 
 
 
7. Expenses of up to $[____________] incurred in connection with the
Transaction.
 
$                
 
 
 
8. Non-cash income, gains or profits or LIFO reserves terminated during such
period
 
$                
 
 
 
9. Consolidated EBITDA (Lines A.1. + A.2. + A.3. + A.4. + A.5. + A.6. + A.7. –
A.8.):
 
$                



B. Consolidated Capital Expenditures for the Company and its Domestic
Subsidiaries on a Consolidated basis for the Subject Period:


1. All expenditures (whether paid in cash or accrued as liabilities) by the
Company or any Domestic Subsidiary for items that would be classified as
"property, plant or equipment" or comparable items, including without limitation
all transactional costs incurred in connection with such expenditures provided
the same have been capitalized:
 
$                
 
 
 
2. Capital expenditures (i) financed with Indebtedness permitted under the
Agreement other than Loans, or (ii) made with Net Cash Proceeds from any
Disposition described in clauses (b), (d) and (h) of Section 8.05 of the
Agreement:
 
$
 
 
 
3. Consolidated Capital Expenditures: (Lines B.1.–B.2.)


 
$








--------------------------------------------------------------------------------






C. Consolidated Fixed Charges for the Company and its Domestic Subsidiaries on a
Consolidated basis for the Subject Period:


1. Consolidated Interest Charges paid or required to be paid in cash
 
$                
 
 
 
2. All principal repayments made or required to be paid of Indebtedness, but
excluding any such payments to the extent constituting a refinancing of such
Indebtedness through the incurrence of additional Indebtedness otherwise
expressly permitted under Section 8.02 of the Agreement and repayments of the
Revolving Loans:
 
$                
 
 
 
3. Restricted Payments made in cash:
 
$                
 
 
 
4. Aggregate Federal, state, local and foreign income taxes paid in cash:
 
$                
 
 
 
5. Cash contributions made to any Pension Plan (to the extent not deducted in
the calculation of the Consolidated Net Income), other than contributions of up
to $500,000 made within 180 days following the Closing Date in connection with
the Company’s proposed pension plan conversion:
 
$                
 
 
 
6. Consolidated Fixed Charges (Lines C.1. + C.2. + C.3. + C.4. +C.5):
 
$                



D. Consolidated Fixed Charge Coverage Ratio ((Line A.9. – Line B.3.) ÷ Line
C.6.):     to 1.00


Minimum Required during a Fixed Charge Trigger Period        1.00 to 1.00
(check if applicable):


II.
Section 8.12(b) – Minimum Availability.



A.Revolving Credit Facility as of Statement Date:                $ ________


B.Line Reserve as of Statement Date:                         $ ________


C.Total Revolving Credit Outstanding as of Statement Date:             $
________


D.Line II.A. - Line II.B. - Line II.C.:                         $ ________


E. Borrowing Base as of Statement Date:                     $ ________


F.Total Revolving Credit Outstanding as of Statement Date:             $
________


G.Line II.E. - Line II.F.:                                 $ ________


H.Availability (the lesser of Line D and Line G)                 $ ________


At any time, Availability to be equal to or greater than:
                $1,000,000.00







